PHILLIPS, Justice.
This is an appeal by Chester R. Morris from an adverse ruling of the trial court in his suit for a bill of discovery pursuant to Rule 737 and Rule 167, Texas Rules of Civil Procedure.
Appellant brought this action in an attempt to obtain information from certain records at the University of Texas pertaining to appellant while he was a student there. Appellant alleges that this information is necessary in two suits that he has brought, one in Travis County and another in Bexar County.
This suit is governed by our reasoning in an opinion handed down this day in Morris v. Hoerster et al., Tex.Civ.App., 368 S. W.2d 639.
Dismissed for want of jurisdiction.